DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




Claims 1 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2019/0387570 (BYUN, et al) in view of United States Patent Application Publication 2011/0122818 (Dwyer, et al).
BYUN, et al discloses a method performed by a device (figure 7, #700) configured to perform communication with a base station (#719).  The method comprising: detecting whether an abnormality state of the device (#700) occurs (figure 6, paragraph 87).   Changing a capability of the device based on abnormality state (paragraph 88-89) and triggering a radio resource control (RRC) operation based on an RRC message received from the base station in response to the abnormality state or changed capability information of the device (#700, figure 7, S708, S709, S710, paragraphs 41, 99-101).  BYUN, et al does not disclose the radio resource control (RRC) operation being a radio resource control (RRC) reconfiguration operation and the RRC message being an RRC reconfiguration message.  

    PNG
    media_image1.png
    502
    765
    media_image1.png
    Greyscale

Dwyer, et al teaches the use radio resource control (RRC) operation being a radio resource control (RRC) reconfiguration operation and the RRC message being an RRC reconfiguration message in response of an abnormality state for the purpose of transition the UE to a different state (paragraphs 351, 356, 362).  Hence, it would have been obvious for one ordinary skill in the art before the effective filing date of the current application to incorporate the use of the use radio resource control (RRC) operation being a radio resource control (RRC) reconfiguration operation and the RRC Dwyer, et al, in the a method performed by a device configured to perform communication with a base station of BYUN, et al in order to transition to a less battery consumptive RRC state.
Regarding claim 21, note #708, 709 in BYUN, et al.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.





Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2019/0387570 (BYUN, et al) in view of United States Patent Application Publication 2011/0122818 (Dwyer, et al) as applied to claim 1 above, and further in view of CN101859275A (Yulong Computer Telecommunication Scientific Shenzhen Co Ltd)
BYUN, et al in view of Dwyer, et al as applied to claim 1 above, except for detecting whether the abnormality state of the device occurs is based on an available memory size of the memory and a first threshold value.  Yulong Computer Telecommunication Scientific Shenzhen Co Ltd teaches the use of detecting whether the abnormality state of the device occurs is based on an available memory size of the memory and a first threshold value for the purpose of judging an application program surpasses the maximum memory upper limit that allows use, if then handle application program according to the processing mode corresponding with described abnormality (claim 1).  

Yulong Computer Telecommunication Scientific Shenzhen Co Ltd, in the method performed by a device configured to perform communication with a base station of BYUN, et al in view of Dwyer, et al in order to monitoring application programs.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Response to Arguments
Applicant's arguments filed January 24, 2022 have been fully considered but they are not persuasive. 
During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art. Because the applicant has the opportunity to amend claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. The focus of the inquiry regarding the meaning of a claim should be what would be reasonable from the perspective of one of ordinary skill in the art. See MPEP § 2111 for a full discussion of broadest reasonable interpretation. Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. ofSci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004) (citations omitted) (internal quotation marks omitted). Additionally, "[t]hough understanding the claim language may be aided by the explanations contained in the written description, it is important not to import into a claim limitations that are not a part of the claim." See SuperGuide Corp. v. DirecTVEnterprises, Inc., 358 F.3d 870, 875 (Fed. Cir. 2004).See MPEP § 2111.01 for a full discussion of the plain meaning of claim language.
In regards to Applicant’s attorney argument that does admit that BYUN, et al does detect whether an abnormality state of the device (#700) occurs, but BYUN, et al does not change any capabilities because of detecting of that abnormality state.  The plain meaning capability” is the power or ability to do something.  The plain meaning and broadest reasonable interpretation of “change” is to make (someone or something) different, alter or modify.  Does BYUN, et al alter or modify an ability to do something of the device based on the abnormality state?  The clear answer is yes.  BYUN, et al, states “…in order to resolve the above-described abnormal situation, the UE in the RRC_INACTIVE state shall be reachable not only to RAN-based paging but also to CN-based paging.”  The device will now receive an CN-based page, and clearly alter or modify an ability to do something of the device based on the abnormality state, by an UE ID of the UE and a CN domain are forwarded to a non-access stratum (NAS) layer of the UE, and wherein an RRC connection release request is received from the NAS layer of the UE, and enters an RRC_IDLE state, based on the received RRC connection release request .  If the abnormally was not detected, this would not happen.  BYUN, et al, clearly states, “Meanwhile, in general cases, a UE in an RRC_INACTIVE state may respond to RAN-based paging. However, in case a mis-synchronization occurs between a UE and a RAN, a UE in the RRC_INACTIVE state shall be reachable not only to RAN-based paging but also CN-based paging. However, the transmission of a CN-based paging to a UE in the RRC_INACTIVE state may influence the UE operations. Therefore, in case the UE in the RRC_INACTIVE state receives a CN-based paging, respective UE operations (or behaviors) need to be proposed accordingly.”
If Applicant claims their invention so broadly, it should not come to a surprise to Applicant that the Examiner looks at those claims just as broadly. 
Applicant has not presented any substantive arguments directed separately to the patentability of the dependent claims or related claims in each group, except as will be noted in this action. In the absence of a separate argument with respect to those claims, they now stand or fall with the representative independent claim. See In re Young, 927 F.2d 588, 590, 18 USPQ2d 1089, 1091 (Fed. Cir. 1991).



Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claims 3-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Terminal Disclaimer
The terminal disclaimer filed on January 24, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of United States Patent 10,701,554 has been reviewed and is accepted.  The terminal disclaimer has been recorded.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

After Final Consideration Pilot 2.0. Using information gathered from the After Final Consideration Pilot (AFCP), as well as input from stakeholders and examiners obtained through the RCE outreach initiative, the USPTO launched the After Final Consideration Pilot 2.0 (AFCP 2.0) on To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect. Please see the notice published in the Federal Register at 78 Fed. Reg. 29117 for a complete description of how 

If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the completion of the interview and a copy should be given to applicant or applicant's representative.

If applicants request an interview after this final rejection, prior to the interview, the intended purpose and content of the interview should be presented briefly, in writing. Such an interview may be granted if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search will be denied.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861. The examiner can normally be reached Monday - Friday 12 noon to 6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/         Primary Examiner, Art Unit 2645